Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kim (“Evidence for composition variations and impurity segregation at grain boundaries…”).
Regarding claims 1 and 15; Kim teaches a method of manufacturing a superconducting magnet comprising an Fe-based polycrystal (abstract) comprising providing a Fe-based powder, pressing the Fe-based powder into a first container (either CIP or HIP step), heat treating the Fe-based powder in a second container (HIP) to provide a Fe-based polycrystal, magnetizing the Fe-based polycrystal to provide a superconducting magnet comprising a Fe-based polycrystal at a temperature of 5 K (page 2, first column).
Regarding claim 2, Kim teaches that heating takes place in a HIP (page 2, second column). It appears that pressing, as recited in claim 1, takes place in the HIP such that pressing and heat-treating takes place in the same container (HIP container; page 2, second column).

Regarding claims 5-11, 15, 16, 18-19, Kim teaches that the powder comprises a formula of Ba0.6K0.4Fe2As2 and a crystalline grain size of less than 10 micrometers (samples are less than 20 nm in radius) (page 2, first column).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (“Evidence for composition variations and impurity segregation at grain boundaries…”) in view of Kimura (US 2017/0152185).
Kim teaches a process as described above in claim 1, but fails to teach magnetizing the polycrystal with an electric field.
Kim, however, teaches magnetizing the polycrystal (applying a magnetic field; page 2, second column).
Additionally, Kimura teaches that an electric field produces a magnetic field (para. 0210).
Therefore, it would have been obvious to one of ordinary skill in the art to provide an electric field applied to the material of Kim in order to produce a magnetic field as taught by Kimura and because Kim teaches magnetizing the polycrystal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735